 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                             No. 2:17-CV-0176-WBS-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the court is plaintiff’s fourth amended complaint

19   (ECF No. 33).

20                   The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a).

23                   Plaintiff, through counsel, names the following as defendants to the fourth

24   amended complaint: (1) Gavin Newsom, the governor of the State of California;1 (2) Baughman,

25   the prison warden; (3) Cough; (4) Byers; (6) E. Miner; (7) J. Burke; (8) A. Cross; (9) J. Lewis;

26
            1
27                  The fourth amended complaint names former governor Edmund G. Brown as a
     defendant. Pursuant to Federal Rule of Civil Procedure 25(d), Gavin Newsom is substituted for
28   his predecessor. The Clerk of the Court will be directed to update the docket accordingly.
                                                      1
 1   (10) R. Valine; (11) C. Kinn; (12) J. Leech; (13) Walker; (14) Kevin Grinde; (15) the California

 2   Department of Corrections and Rehabilitation;2 (16) Scott Kernan; (17) Ross; (18) D.

 3   Bodenhamer; (18) Sparks; and (19) Stakes. Plaintiff alleges violations of his rights under the

 4   Fourth Amendment, Fifth Amendment, Eighth Amendment, as well as claims under 42 U.S.C.

 5   §§ 1985 and 1986 and the American with Disabilities Act. The complaint appears to state a

 6   cognizable claim for relief pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b). If the

 7   allegations are proven, plaintiff has a reasonable opportunity to prevail on the merits of this

 8   action. The court, therefore, finds that service is appropriate and will direct service by the U.S.

 9   Marshal without pre-payment of costs. Plaintiff is informed, however, that this action cannot

10   proceed further until plaintiff complies with this order. Plaintiff is warned that failure to comply

11   with this order may result in dismissal of the action. See Local Rule 110.

12                  Accordingly, IT IS HEREBY ORDERED that:

13                  1.      The Clerk of the Court shall issue a summons in a civil case, the

14   undersigned’s new case documents, and an order setting this matter for an initial scheduling

15   conference;

16                  2.      The Clerk of the Court shall send plaintiff the summons, 19 USM-285

17   forms, and a copy of the fourth amended complaint;

18                  3.      Within 15 days from the date of this order, plaintiff shall complete the

19   summons by indicating the addresses of the named defendants and shall submit to the United

20   States Marshal at the address indicated below the following documents:
21                          a.      The completed summons;

22                          b.      One completed USM-285 form for each named defendant;

23                          c.      20 copies of the fourth amended complaint; and

24                          d.      19 copies of the court’s initial scheduling conference order issued

25
            2
26                  The California Department of Corrections and Rehabilitation was terminated as a
     defendant to this action because it was not named in a prior amended complaint. Because the
27   California Department of Corrections and Rehabilitation has been named in the pending fourth
     amended complaint, the Clerk of the Court will be directed to update the docket to indicate this
28   defendant is once again an active party to the action.
                                                        2
 1   herewith;

 2                  4.        Within 20 days of the date of this order, plaintiff shall file a notice

 3   indicating that the documents described above have been submitted to the United States Marshal,

 4   or a notice that plaintiff intends to serve the summons and complaint without assistance from the

 5   United States Marshal;

 6                  5.        If plaintiff seeks the assistance of the United States Marshal, the United

 7   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

 8   from the date of this order, such service of process to be completed by serving a copy of the

 9   summons, complaint, and initial scheduling conference order on the defendants at the addresses

10   provided by plaintiff;

11                  6.        The Clerk of the Court is directed to serve a copy of this order on the

12   United States Marshal at 501 “I” Street, Sacramento, CA, 95814;

13                  7.        The Clerk of the Court is directed to substitute Gavin Newsom for his

14   predecessor Edmund G. Brown as a defendant to this action and

15                  8.        The Clerk of the Court is directed to reinstate the California Department of

16   Corrections and Rehabilitation as an active defendant.

17

18

19   Dated: October 1, 2019
                                                              ____________________________________
20                                                            DENNIS M. COTA
21                                                            UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                          3
